Citation Nr: 1022917	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-32 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for recurrent 
dislocation of the right shoulder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1967.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that new and material evidence 
had not been submitted to reopen the Veteran's claim of 
service connection for recurrent dislocation of the right 
shoulder.  The Board notes that during the course of the 
appeal, the Veteran's claims file was temporarily brokered to 
the Cleveland, Ohio, VA Regional Office.  Jurisdiction 
presently resides with the RO in Oakland, California.

The issue of entitlement to service connection for recurrent 
dislocation of the right shoulder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The agency of original jurisdiction (AOJ) denied 
entitlement to service connection for recurrent dislocation 
of the right shoulder in a December 1989 rating decision.  
The Veteran did not appeal the decision.  

3.  The evidence received since the December 1989 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for recurrent dislocation of the right 
shoulder.  


CONCLUSIONS OF LAW

1.  The December 1989 rating decision that denied entitlement 
to service connection for recurrent dislocation of the right 
shoulder is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.302(b), 20.1103 (2009).

2.  The evidence received since the December 1989 rating 
decision, which denied service connection for recurrent 
dislocation of the right shoulder, is new and material, and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In light of the favorable decision as it relates to the issue 
of reopening the Veteran's claim for service connection for 
recurrent dislocation of the right shoulder, any error by VA 
in complying with the requirements of VCAA is harmless.  As 
noted above, the underlying claim of service connection is 
being remanded to the AMC for further development.  

II.  Decision  

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

At the time of the December 1989 rating decision, which 
denied service connection for recurrent dislocation of the 
right shoulder, the evidence of record consisted of the 
Veteran's service treatment records, November 1989 VA 
outpatient treatment records, results from a November 1989 VA 
examination, a copy of the Veteran's DD Form 214, and the 
Veteran's May 1989 application for compensation benefits.  

In the December 1989 rating decision, the RO denied service 
connection for recurrent dislocation of the right shoulder.  
The RO noted that the Veteran's November 1966 induction 
examination showed a chronic dislocation of the right 
shoulder that was not considered disabling or disqualifying 
by the examining physician.  Although service treatment 
records note occasional complaints of right shoulder pain and 
the Medical Evaluation Board report also reflected 
intermittent problems involving pain and instability of the 
right shoulder, there was no objective evidence of in-service 
right shoulder dislocations.  Furthermore, the Veteran 
reported to the Physical Examination Board (PEB) that he did 
not feel his right shoulder disability was aggravated 
permanently by his active service.  As such, the RO 
determined that there was no evidence showing that the 
Veteran's preexisting recurrent dislocation of the right 
shoulder was permanently aggravated by his active military 
service.  The Veteran was notified of the denial, including 
his appeal rights in a January 1990 letter, and he did not 
appeal the decision.  Thus, it is final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  

Based upon the evidence of record, the Board finds new and 
material evidence to reopen the claim for service connection 
for recurrent dislocation of the right shoulder has been 
received.  Since the December 1989 rating decision, the 
evidence received into the record includes private medical 
records from February 1997 to September 2006, results from a 
February 2007 VA examination report, and an April 2008 
private medical report.  Of particular importance is the 
February 2007 VA examiner's opinion that the Veteran's right 
shoulder status post rotator cuff repair is more likely than 
not due to degenerative arthritis, and a private medical 
physician concluding in an April 2008 statement that the 
Veteran's right shoulder disability is a direct result of his 
active military service.  Given the state of the current 
record and the newly received evidence, the Board finds that 
new and material evidence has been submitted.  Thus, the 
claim is reopened.  


ORDER

New and material evidence having been received, the claim for 
service connection for recurrent dislocation of the right 
shoulder is reopened.  To this extent only, the benefit 
sought on appeal is granted.  




REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for recurrent 
dislocation of the right shoulder.  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand is required in order to fulfill VA's statutory duty 
to assist the Veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran asserts that he injured his right shoulder while 
stationed in Germany during his active military service.  
Review of the Veteran's service treatment records reflect a 
diagnosis of chronic dislocation of the right shoulder, not 
considered disabling, as noted in the November 1966 induction 
examination report.  A March 1967 x-ray examination shows no 
evidence of acute bone or joint abnormality.  There was some 
unevenness and minimal regularity of the articular surface of 
the humerus.  In addition, there were two small 
calcifications noted on the external rotation view that 
presumably represented peritendinitis calcarea, although this 
finding was somewhat unusual for his age group.  In June 
1967, the Veteran reported to sick call with complaints of 
right shoulder pain with limitation of motion.  It was noted 
that he had a right shoulder disability for several years 
with x-rays showing calcium deposits in the shoulder.  The 
Veteran was diagnosed with recurrent posterior dislocation of 
the right shoulder.  Thereafter, the Veteran was admitted to 
the orthopedic clinic of Letterman General Hospital for 
treatment in August 1967.  The August 1967 narrative summary 
noted that the Veteran suffered a posterior dislocation of 
the right shoulder while wrestling approximately two to three 
years prior to his admission in the hospital.  Since that 
time, he has been troubled intermittently with pain and 
instability of the right shoulder, and his symptoms have 
increased markedly since his entry into active military 
service.  After physical examination, he was diagnosed with 
recurrent dislocation of the right shoulder, existing prior 
to service, and not in the line of duty.  The orthopedic 
staff opined that the Veteran was unfit for retention on 
active duty.  In September 1967, the Medical Board 
recommended that the Veteran be presented to a PEB.  The PEB 
concluded that the Veteran's right shoulder disability 
existed prior to service and was not aggravated during his 
active duty.  As noted in the September 1967 report of 
medical examination, clinical evaluation of the Veteran's 
upper extremities was abnormal due to the right shoulder 
disability, and he was deemed not qualified for military 
service.  

In February 2007, a VA examiner diagnosed the Veteran with 
right shoulder status post rotator cuff repair times two with 
chronic pain, "more likely than not due to degenerative 
arthritis."  In an April 2008 private medical report, a 
private physician concluded that the Veteran's right shoulder 
disability is a "direct result" of his military service.  

The Board acknowledges the private examiner's opinion 
regarding the etiology of the Veteran's right shoulder 
disability; however, the examiner did not provide an opinion 
as to whether the right shoulder disability was aggravated by 
his military service, since it appears that his disability 
existed prior to service based on his November 1966 induction 
examination report.  As such, the Board considers this 
opinion insufficient.  As the record does not contain 
sufficient medical evidence for the Board to make a decision 
on the claim, a remand is necessary to obtain another medical 
examination and opinion.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991); 38 C.F.R. § 3.159(c)(4).

In order to give the Veteran every consideration with respect 
to the present appeal and to ensure due process, further 
development of the case is necessary. Accordingly, the case 
is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his right shoulder disability.  The 
claims file, including a copy of this 
REMAND, should be made available to the 
examiner for proper review of the medical 
history.  The examination report is to 
reflect whether such a review of the 
claims file was made.  The examiner 
should record all pertinent findings and 
diagnoses present involving the right 
shoulder including the service treatment 
records, February 2007 VA examination, 
and April 2008 private opinion.  The 
examiner should provide a clear rationale 
for the conclusion(s) reached and cite 
the evidence relied upon or rejected in 
forming an opinion.  If the physician 
cannot respond without resorting to 
speculation, he/she should so indicate 
this and explain the reason why an 
opinion would be speculative.  

If the examiner states that he/she cannot 
provide an opinion without resort to mere 
speculation, the opinion has no value 
UNLESS the examiner explains why he/she 
cannot make the decision even after 
review of the record and consideration of 
all available information.  Jones v. 
Shinseki, 23 Vet. App. 281 (2010).

Specifically, the examiner should express 
an opinion as to whether the Veteran's 
right shoulder disability was aggravated 
during, or as a result of his service.  
If so, the examiner should address 
whether any permanent increase in 
severity was due to the normal 
progression of the disorder, or whether 
such worsening constituted chronic 
aggravation of the disorder due to 
service.  (Note: aggravation connotes a 
permanent worsening above the base level 
of disability, not merely acute and 
transitory increases in symptoms or 
complaints.)

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome in this case.  The appellant need 
take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


